DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3. Claims 1, 5, 7, 10, 14, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor or a joint inventor.
Claims 1, 10, and 19 describe “the data for the subset.” However, the claims stated are indefinite as to which data for the subset “the data for the subset” is referring to within the claims stated. 
Claims 5 and 14 describe “the plurality of values in the subset of curves.” However, the claims stated are indefinite as to which plurality of values in the subset of curves the claims are referring to in these claims and the preceding claims stated.
Claims 7, 16, and 20 describe “at least one of a weight, a start date, and an end date for each existing product of the plurality of existing products” and “reference data from the data for the plurality of existing products, based on a specified weight, start date, and end date”. However it is indefinite whether the data for the plurality of existing products requires the weight, start date and end date or just at least one of a weight, a start date and an end date as the claims are written. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are receiving a request from a first for forecasting data to use for a new product introduction, the request comprising identification of a plurality of existing products (Analyzing and Receiving Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); accessing data for a plurality of existing curves corresponding to the plurality of existing products, each existing curve of the plurality of existing curves comprising at least one value corresponding to planning data for a respective existing product (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); determining whether any curve of the plurality of existing curves comprises more than one value corresponding to respective planning data for the respective existing product (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); based on determining  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information. For example, receiving a request for forecasting data to use for new product introduction where the request comprising an indication of existing products and data for a plurality of existing curves corresponding to the existing products represents what a product manager does to introduce products to market. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for 
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of computer and computing device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting product information (transmitting/receiving information) is insignificant extra-solution activity as this is transmitting/receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0013] FIG. 1 is a block diagram illustrating a networked system 100, according to some example embodiments. The system 100 may include one or more client devices such as client device 110. The client device 110 may comprise, but is not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDA), smart phone, tablet, ultrabook, netbook, laptop, multi-processor system, microprocessor-based or programmable consumer electronic, game console, set-top box, computer in a vehicle, or any other computing or communication device that a user may utilize to access the networked system 100. In some embodiments, the client device 110 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). In further embodiments, the client device 110 may comprise one or more of touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client device 110 may be a device of a user 106 that is used to access and utilize cloud services, among other applications. 

Which shows that this is a generic system being utilized for this process, such as any computer with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device, nor the receiving, transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 10 and 19 also contain the identified abstract ideas above, with additional elements memory, processors, and non-transitory computer-readable medium which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 6 and 16 describes the display of the first comprises enabling editing of the populated text file which are all part of the abstract ideas presented, with the added additional element of graphical user interface (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.

Therefore, Claims 1-20 are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2014/0280193 to Cronin (hereinafter referred to as “Cronin”) in view of US publication number 2014/0172504 to Duva (hereinafter referred to as “Duva”).

(A) As per claims 1/10/19, Cronin teaches receiving a request for forecasting data to use for a new product introduction, the request comprising identification of a plurality of existing products (Cronin: [receiving a request 0084 for forecasting data to use for a 0660 new product introduction 0069 consisting identification 0298 of existing products 0174]); 

determining whether any curve of the plurality of existing curves comprises more than one value corresponding to respective planning data for the respective existing product (Cronin: [determining whether any curve of the plurality of existing curves comprises 0655 more than one value 0139 corresponding to the respective planning data 0107 for the respective existing product 0511]); 
based on determining that at least a subset of curves of the plurality of curves comprises more than one value corresponding to the respective planning data for the respective existing product, analyzing each value for each curve of the subset of curves to determine among all of the curves of the subset of curves (Cronin: [based on determining that at least a subset 0145 of curves of the plurality of curves 0655 comprises more than one value corresponding to the respective planning data 0107 for the respective existing product 0511 analyzing each value for each curve 0072 of the subset 0145 of curves to determine 0655 values of the subset 0163 of all the curves 0655]); 
generating a text file comprising columns (Cronin: [generating a text file 0223 comprising columns 0108]); 
populating the text file with the data for the subset of curves of the plurality of existing curves, including the at least one value corresponding to the respective planning data for the respective existing product, for each curve of the subset of curves (Cronin: [populating 0135 a text file with data for 0223 the subset 0145 of curves of the plurality of curves 0655 comprises more than one value corresponding 
and providing the populated text file (Cronin: [providing populated 0135 a text file 0223]).
Cronin does not explicitly teach the ranking and maximum values which are taught in combination with Duva.
Duva teaches
The use of a ranking of values (Duva: [the use of a ranking of values 0303])
The use of a maximum value (Duva: [the use of a maximum value 0579])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the identification of products with data of Cronin with ranking and maximum value of Duva for the organization of information for product identification as they are analogous art along with the current invention which solve problems related to planning regarding products, and the combination would lead to the application and use of information for products by users as taught in [0201] of Duva.
Duva teaches computers, computing devices 0021 memory, processors 0014 and non-transitory computer-readable medium 0027 for this and subsequent claims.

	(B) As per claims 2 and 11, Cronin teaches the populated text file as in claim 1. Cronin teaches displayed on a display (Cronin: [displaying on a display 0077]).
Cronin does not explicitly teach the ranking which are taught in combination with Duva.
Duva teaches
The use of a ranking of values (Duva: [the use of a ranking of values 0303])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the population of a text file of Cronin with ranking of Duva for the organization of information for product indication as they are analogous art along with the current invention which 

	(C) As per claims 3 and 12, Cronin teaches The computer-implemented method of claim 2, wherein the enabling of the populated text file as in claim 1. Cronin teaches displayed on a display (Cronin: [displaying on a display 0077])
Cronin does not explicitly teach the ranking which are taught in combination with Duva.
Duva teaches
	The use of editing (Duva: [the use of editing 0235])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the population display of a text file of Cronin with editing of Duva for the organization of information for product indication as they are analogous art along with the current invention which solve problems related to planning regarding products, and the combination would lead to the application and use of information for products by users as taught in [0201] of Duva.

	(D) As per claims 4 and 13, Cronin teaches receiving, from the text file as in claim 1; 
the text file forecasting data for the new product as in claim 1. Cronin teaches data stores (Cronin: [data store 0082])
Cronin does not explicitly teach the editing, saving, and storage of data which are taught in combination with Duva.
Duva teaches
The use of editing and saving (Duva: [the use of editing 0235 and saving 0148])
The storage of data (Duva: [the storage of data 0171])


(E) As per claims 5 and 14, Cronin teaches wherein the one or more values of the plurality of values in the subset of curves as in claim 1.
Cronin does not explicitly teach the editing and changes which are taught in combination with Duva.
Duva teaches
The use of editing and changes (Duva: [the use of editing 0235 and changes 0147])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the population display of a text file of Cronin with editing and changes of Duva for the organization of information for product indication as they are analogous art along with the current invention which solve problems related to planning regarding products, and the combination would lead to the application and use of information for products by users as taught in [0201] of Duva.

(F) As per claims 6 and 15, Cronin teaches the curve to the plurality of existing curves as in claim 1. Cronin also teaches the addition of new items (Cronin: [the addition of new items 0519])
Cronin does not explicitly teach the editing and addition of new items which are taught in combination with Duva.
Duva teaches
The use of editing (Duva: [the use of editing 0235])

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the population display of a text file of Cronin with editing and addition of new items of Duva for the organization of information for product indication as they are analogous art along with the current invention which solve problems related to planning regarding products, and the combination would lead to the application and use of information for products by users as taught in [0201] of Duva.

(G) As per claims 7/16/20, Cronin teaches receiving a request for reference existing product data to use for the new product introduction, the request comprising an indication of a plurality of existing products for each existing product of the plurality of existing products as in claim 1. Cronin also teaches weights (Cronin: [weights 0551]); 
for the plurality of existing products as in claim 1. Cronin also teaches accessing data (Cronin: [accessing data 0090]); 
extracting, for each existing product, from the data for the plurality of existing products, as in claim 1. Cronin also teaches weights and reference data (Cronin: [weights 0551 and reference data 0659]); 
generating a text file and populating the generated text file as in claim 1. Cronin also teaches weights and reference data (Cronin: [weights 0551 and reference data 0659]); 
and providing the populated text file as in claim 1.
Cronin does not explicitly teach the ranking, start dates and end dates which are taught in combination with Duva.
Duva teaches
The use of a ranking of values (Duva: [the use of a ranking of values 0303])
The use of start dates and end dates (Duva: [the use of start dates and end dates 0428])


(H) As per claims 8 and 17, Cronin teaches the populated text file is a text file as in claim 1.
Cronin does not explicitly teach comma separation which is taught in combination with Duva.
Duva teaches
The use of comma separation (Duva: [the use of comma separation 0302])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the population display of a text file of Cronin with comma separation of Duva for the organization of information for product indication as they are analogous art along with the current invention which solve problems related to planning regarding products, and the combination would lead to the application and use of information for products by users as taught in [0201] of Duva.

(I) As per claims 9 and 18, Cronin teaches The method as in claim 1.
Cronin does not explicitly teach comma character separation which is taught in combination with Duva.
Duva teaches
The use of comma character separation (Duva: [the use of comma separation 0302])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the method of Cronin with comma character separation of Duva for the organization of information for product indication as they are analogous art along with the current invention which .

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170006135 A1
SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM
SIEBEL; THOMAS M. et al.
US 20160350721 A1
BEHAVIORALLY INFORMED SCHEDULING SYSTEMS AND METHODS
Comerford; Mark F. et al.
US 20160217401 A1
SYSTEMS AND METHODS OF ADDING AND RECONCILING DIMENSION MEMBERS
Leung; Ronald Chi Man et al.
US 20160217400 A1
SYSTEMS AND METHODS OF WORKFORCE PLANNING
Sit; Chuen Yan et al.
US 20160019564 A1
EVALUATING DEVICE READINESS
OUYANG; Ye et al.
US 20130282445 A1
METHOD OR SYSTEM TO EVALUATE STRATEGY DECISIONS
Chussil; Mark
US 20130060603 A1
Business Performance Forecasting System and Method
Wagner; Richard Chadwick
US 20110301926 A1
METHOD OR SYSTEM TO EVALUATE STRATEGY DECISIONS
Chussil; Mark
US 20020099596 A1
Dynamic ratemaking for insurance
Geraghty, Michael Kevin


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        1/2/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683